— Judgment, Supreme Court, Bronx County (Stephen L. Barrett, J., at pretrial motions; Lawrence J. Tonetti, J., at jury trial and sentence), rendered May 1, 1991, convicting defendant, of assault in the first degree, and sentencing him, as a second felony offender, to a term of IV2 to 15 years, unanimously affirmed.
Defendant’s failure to move pursuant to CPL 30.30 precludes consideration of a speedy trial claim raised for the first time on appeal (People v Rodriguez, 50 NY2d 553, 556-557).
The trial court properly exercised its discretion in its in limine ruling on introduction of evidence of uncharged crimes and in limiting cross-examination of the People’s witnesses in connection therewith, so as to keep the proceedings within the reasonable confines of the issues (People v Moulton, 43 NY2d 944, 945).
Contrary to defendant’s claim that various summation comments of the prosecutor were improper and prejudicial, in the circumstances the prosecutor’s comments constituted appropriate response to defendant’s summation (People v Marks, 6 NY2d 67, cert denied 362 US 912), and fair comment on the evidence, presented within the broad bounds of rhetorical comment permissible in closing argument (People v Galloway, 54 NY2d 396).
*491We have considered defendant’s additional claims of error and find them to be either unpreserved or without merit. Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.